DETAILED ACTION
	This action is responsive to the following communication: the response filed 6/7/22.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 pending.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lung (US 2008/0180990).

Regarding claim 1, Lung discloses a method, comprising:
applying a write control voltage (a first voltage applied for programming, i.e. write, to a memory cell 232; fig. 6, para 0038, 0043) to a bitcell (i.e. memory cell 232; fig. 2, para 0050);
gradually ramping (during time 1000; fig. 6) the write control voltage (the first voltage; fig. 6) to the bitcell (232; fig. 2); and
immediately (instantly at end of 1000; fig. 6) terminating application of the write control voltage (application of the first voltage is immediately terminated; fig. 6) to the bitcell (232; fig. 2) at the moment (i.e. at the end of 1000; fig. 6) when a write operation is sensed (upon detection of a write operation, i.e. phase transition for programming, which is sensed via sense amplifier 130; para 0014, 0038) in the bitcell (232; fig. 2).

Regarding claim 2, Lung discloses the method, wherein gradually ramping the write control voltage to the bitcell refers to gradually increasing or gradually step-ramping the write control voltage to the bitcell so as to provide one or more of improved endurance, faster write speed and energy savings (para 0045, 0049).

Regarding claim 3, Lung discloses the method, wherein gradually ramping the write control voltage to the bitcell refers to abruptly increasing the write control voltage to the bitcell in an initial phase followed by gradually increasing or gradually step-ramping the write control voltage to the bitcell during a continuous ramping phase (fig. 6; para 0045).

Regarding claim 4, Lung discloses the method, further comprising:
generating the write control voltage for the bitcell so as to slowly and gradually increase the write control voltage over a period of time during a write cycle (fig. 6). 

Regarding claim 5, Lung discloses the method, further comprising:
pre-reading and pre-verifying a logical state of the bitcell prior to applying the write control voltage to the bitcell (para 0041, 0051).

Regarding claim 8, Lung discloses the method, further comprising:
sensing when the write operation occurs by sensing a change in a logical state of the bitcell (para 0014, 0037, 0050);
generating a shut-off control signal (Vout; fig. 4) when the change in the logical state of the bitcell is sensed (para 0054); and
applying (via feedback line 940; fig. 4) the shut-off control signal to a write driver (935; fig. 4) that is coupled to the bitcell so that the write driver terminates application of the write control voltage to the bitcell when the change in the logical state of the bitcell is sensed (Vout functions to control terminating, i.e. as a shut-off control signal, application of the write control voltage to the bitcell; para 0061-0062).

Regarding claim 9, Lung discloses the method, wherein the method is performed within a single ramp cycle of a write cycle (fig. 6).

Regarding claim 10, Lung discloses the method, wherein the bitcell refers to a non-volatile memory cell (para 0006, 0025).

Regarding claim 11, Lung discloses a device, comprising:
a bitcell (i.e. memory cell 232; fig. 2, para 0050);
a write detector (sense amplifier 130; fig. 2) that senses a write operation in the bitcell (a write operation, i.e. phase transition for programming, which is detected via sense amplifier 130; para 0014, 0038, 0050); and
a write driver (935; fig. 4) that applies a write control voltage (a first voltage applied for programming, i.e. write, to a memory cell 232; fig. 6, para 0038, 0043) to the bitcell (232; fig. 2), gradually ramps (during time 1000, fig. 6) the write control voltage (the first voltage; fig. 6) to the bitcell (232; fig. 2), and immediately (instantly at end of 1000; fig. 6) terminates application of the write control voltage (application of the first voltage is immediately terminated; fig. 6) to the bitcell (232; fig. 2) at the moment (i.e. at the end of 1000; fig. 6) when the write operation is sensed (upon detection of a write operation, i.e. phase transition for programming, which is sensed via sense amplifier 130; para 0014, 0038) in the bitcell (232; fig. 2).

Regarding claim 12, Lung discloses the device, wherein the write driver gradually ramps or gradually step-ramps the write control voltage to the bitcell by gradually increasing the write control voltage to the bitcell (para 0045, 0049).

Regarding claim 13, Lung discloses the device, wherein the write driver gradually ramps or gradually step-ramps the write control voltage to the bitcell by abruptly increasing the write control voltage to the bitcell in an initial phase followed by gradually increasing the write control voltage to the bitcell during a ramping phase (fig. 6; para 0045).

Regarding claim 14, Lung discloses the device, wherein the write driver generates the write control voltage for the bitcell so as to slowly, gradually and continuously increase the write control voltage over a period of time during a write cycle (fig. 6).

Regarding claim 17, Lung discloses the device, wherein:
the write detector senses when the write operation occurs by sensing a change in a logical state of the bitcell (para 0014, 0037, 0050);
the write detector generates a shut-off control signal (Vout; fig. 4) when the change in the logical state of the bitcell is sensed (para 0054); and
the write detector provides (via feedback line 940; fig. 4) the shut-off control signal to the write driver so that the write driver terminates application of the write control voltage to the bitcell when the change in the logical state of the bitcell is sensed (Vout functions to control terminating, i.e. as a shut-off control signal, application of the write control voltage to the bitcell; para 0061-0062).

Regarding claim 18, Lung discloses the device, wherein the write driver gradually ramps the write control voltage to the bitcell during a single ramp cycle of a write cycle (fig. 6).

Regarding claim 19, Lung discloses the device, wherein the bitcell refers to a non-volatile memory cell (para 0006, 0025).

Regarding claim 20, Lung discloses a method, comprising:
providing a bitcell (i.e. memory cell 232; fig. 2, para 0050);
coupling a write detector (sense amplifier 130; fig. 2) to the bitcell (232; fig. 2), wherein the write detector is configured to sense a write operation in the bitcell (a write operation, i.e. phase transition for programming, which is detected via sense amplifier 130; para 0014, 0038, 0050); and
coupling a write driver (935; fig. 4) to the bitcell (232; fig. 2) and the write detector (sense amplifier 130; fig. 2), wherein the write driver is configured to apply a write control voltage (a first voltage applied for programming, i.e. write, to a memory cell 232; fig. 6, para 0038, 0043) to the bitcell (232; fig. 2), gradually ramp (during time 1000, fig. 6) the write control voltage (the first voltage; fig. 6) to the bitcell (232; fig. 2), and immediately (instantly at end of 1000; fig. 6) terminate application of the write control voltage (application of the first voltage is immediately terminated; fig. 6) to the bitcell (232; fig. 2) at the moment (i.e. at the end of 1000; fig. 6) when the write operation is sensed (upon detection of a write operation, i.e. phase transition for programming, which is sensed via sense amplifier 130; para 0014, 0038) in the bitcell (232; fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lung (US 2008/0180990) in view of Fang et al. (US 2012/0087192 ‒hereinafter Fang).

Regarding claim 6, Lung does not expressly disclose the method, further comprising:
continuously reading and verifying a logical state of the bitcell while gradually ramping the write control voltage to the bitcell.
Fang discloses continuously reading and verifying a logical state of the bitcell while gradually ramping the write control voltage to the bitcell (applied write control voltage VZCL to a bitcell, i.e. memory transistor, is gradually ramped while continuously, i.e. without pause, for reading and verifying a logical state in a verify while program operation; fig. 8; para 0035-0036).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lung is modifiable as taught by Fang for the purpose of improving the efficiency of data accessing schemes by allowing the device to be verified while programmed, without a pause for verification (para 0036 of Fang).

Regarding claim 7, Lung does not expressly disclose the method, further comprising:
intermittently reading and verifying a logical state of the bitcell while gradually ramping the write control voltage to the bitcell.
Fang discloses intermittently reading and verifying a logical state of the bitcell while gradually ramping the write control voltage to the bitcell (applied write control voltage VZCL to a bitcell, i.e. memory transistor, is gradually ramped while intermittently, i.e. verify intervals at each ramp step VZCL, for reading and verifying a logical state in a verify while program operation; fig. 10; para 0035-0036).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lung is modifiable as taught by Fang for the purpose of improving the efficiency of data accessing schemes by allowing the device to be verified while programmed, which further achieves high speed and low power consumption (para 0037 of Fang).

Regarding claim 15, Lung discloses a device, wherein:
the write detector pre-reads and pre-verifies a logical state of the bitcell before the write driver applies the write control voltage to the bitcell (para 0041, 0051).
Lung does not expressly disclose the write detector continuously reads and verifies the logical state of the bitcell while the write driver gradually ramps the write control voltage to the bitcell.
Fang discloses continuously reads and verifies the logical state of the bitcell while gradually ramps the write control voltage to the bitcell (applied write control voltage VZCL to a bitcell, i.e. memory transistor, is gradually ramped while continuously, i.e. without pause, for reading and verifying a logical state in a verify while program operation; fig. 8; para 0035-0036).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lung is modifiable as taught by Fang for the purpose of improving the efficiency of data accessing schemes by allowing the device to be verified while programmed, without a pause for verification (para 0036 of Fang).

Regarding claim 16, Lung discloses a device, wherein:
the write detector pre-reads and pre-verifies a logical state of the bitcell before the write driver applies the write control voltage to the bitcell (para 0041, 0051).
Lung does not expressly disclose intermittently reads and verifies the logical state of the bitcell while gradually ramps the write control voltage to the bitcell.
Fang discloses intermittently reads and verifies the logical state of the bitcell while gradually ramps the write control voltage to the bitcell (applied write control voltage VZCL to a bitcell, i.e. memory transistor, is gradually ramped while intermittently, i.e. verify intervals at each ramp step VZCL, for reading and verifying a logical state in a verify while program operation; fig. 10; para 0035-0036).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lung is modifiable as taught by Fang for the purpose of improving the efficiency of data accessing schemes by allowing the device to be verified while programmed, which further achieves high speed and low power consumption (para 0037 of Fang).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on the particular embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the new ground of rejection relies on a different embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267           (fax 571-273-2267).  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______